United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Denver, CO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0771
Issued: January 31, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On February 28, 2018 appellant filed a timely appeal from a September 20, 2017 merit
decision and a December 19, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).1 The Board assigned Docket No. 18-0771. OWCP adjudicated the claim
under OWCP File No. xxxxxx900.2
On February 10, 1997 appellant, then a 46-year old nurse, filed an occupational disease
claim (Form CA-2) alleging that her exposure to fumes from paints, cleaning materials, and a
construction environment, while in the performance of duty, caused respiratory problems. On
June 9, 2001 OWCP accepted appellant’s claim for allergic rhinitis and chronic sinusitis. It later
expanded acceptance of the claim to include extrinsic asthma; other diseases of vocal cords;
1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated July 19, 2018,
the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately be
addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 18-0771 (issued
July 19, 2018).
2

In a subsidiary file adjudicated under File No. xxxxxx600, OWCP accepted aggravation of preexisting manic
depressive illness and post-traumatic stress disorder. Under that claim appellant received medical benefits and wageloss compensation commencing September 1, 1999.

chronic asthma; chronic frontal, ethmoidal, and sphenoidal sinusitis; other chronic sinusitis;
chronic obstructive asthma; and other diseases of nasal cavity and sinuses.
On August 25, 2015 appellant filed a claim for a schedule award (Form CA-7). She
submitted an October 19, 2015 report in which Dr. Douglas A. Swift, Board-certified in
occupational medicine, described his review of medical records including test results dating from
November 14, 2008 to November 17, 2014. Dr. Swift advised that, in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),3 under Table 5-5, Asthma, appellant had a class 2 whole person
permanent impairment of 17 percent.
OWCP referred the claim to a district medical adviser (DMA) to review the schedule award
claim. In a January 24, 2016 report, Dr. Albert A. Rizzo, Board-certified in internal medicine and
pulmonary disease serving as a DMA, noted his review of the record, including a November 18,
2015 statement of accepted facts, test results, and Dr. Swift’s report. Dr. Rizzo reported that
appellant was maintained on chronic-inhaled corticosteroids and had a post-bronchodilator forced
expiratory volume in one second (FEV1) of 85 percent, as shown in a November 2014 pulmonary
function study. He advised that treatment had normalized her pulmonary function and indicated
that, based on Table 5-4 and Table 5-5, the FEV1 result placed her in class 0. The DMA also
indicated that Table 5-5 could not be used to determine impairment in the absence of airflow
limitation which, he indicated, described appellant, finding that although she was hyperresponsive, she had normal pulmonary function with treatment as shown on a on a November 17,
2014 post-bronchodilator which demonstrated FEV1 of 85 percent predicted. He found that
appellant had a class 0 impairment for her respiratory status. Therefore, the DMA concluded that
appellant had a total of zero percent respiratory permanent impairment.
By decision dated April 19, 2016, OWCP denied appellant’s schedule award claim, finding
that the medical evidence of record was insufficient to establish permanent impairment of a
scheduled member or function of the body.
On May 13, 2016 appellant requested a hearing before an OWCP hearing representative
and submitted additional medical evidence. By decision dated March 29, 2017, the hearing
representative affirmed the denial of appellant’s schedule award claim, finding that the weight of
the medical evidence rested with the opinion of Dr. Rizzo.
On April 12 and September 11, 2017 appellant requested reconsideration. By merit
decisions dated July 5 and September 20, 2017, OWCP denied modification of the prior decisions.
Appellant again requested reconsideration on October 12, 2017 and submitted additional
medical evidence. By nonmerit decision dated December 19, 2017, OWCP denied review of the
merits of her claim. It found the evidence submitted was irrelevant or immaterial and of no bearing
on the issue of whether she established permanent impairment to a scheduled member.
The Board finds this case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
3

A.M.A., Guides (6th ed. 2009).

2

before OWCP at the time of its final decision. Decisions on claims are based on the written record,
which may include forms, reports, letters, and other evidence of various types such as photographs,
videotapes, or drawings.4 Evidence may not be incorporated by reference, and evidence from
another claimant’s case file may not be used.5 All evidence that forms the basis of a decision must
be in that claimant’s case record.6
Both Dr. Swift, who provided an October 19, 2015 impairment evaluation for appellant
and Dr. Rizzo, an OWCP medical adviser, referenced a November 17, 2014 pulmonary function
study. In his March 29, 2017 decision, the hearing representative also referenced a November 17,
2014 pulmonary function study. He relied on this medical evidence in affirming the denial of
appellant’s schedule award claim. A report summarizing the findings of the November 17, 2014
pulmonary function study is not found in the case record before the Board in this appeal. Due to
this oversight, the Board is not in a position to make an informed decision regarding appellant’s
schedule award claim.7
As the record lacks sufficient evidence for the Board to render an informed decision, the
case shall be remanded to OWCP for further development. As noted, all evidence that forms the
basis of a decision must be included in the case record.8 After OWCP has developed the record
consistent with the above-noted directive, it shall issue a de novo decision regarding appellant’s
schedule award claim.9

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
5

Id.

6

Id.

7

See L.W., Docket No. 17-0526 (issued May 12, 2017).

8

Id.

9

See D.G., Docket No. 17-1098 (issued October 26, 2017).

3

IT IS HEREBY ORDERED THAT the December 19 and September 20, 2017 decisions
of the Office of Workers’ Compensation Programs are set aside and the case remanded to OWCP
for further proceedings consistent with this order of the Board.
Issued: January 31, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

